 60DECISIONSOF NATIONALLABOR RELATIONS BOARDPetroleum Helicopters,Inc.andInternational As-sociation ofMachinists&AerospaceWorkers,AFL-CIO,Petitioner.Case 15-RC-4328June 30, 1970DECISION AND DIRECTION OF ELECTIONBy MEMBERSFANNING, MCCULLOCH, AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer A. RichardGear. The Employer alone has filed a brief. Anorder has been issued transferring the case to theBoard for decision.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds.L The Employer, Petroleum Helicopter, Inc , isa Delaware corporation with its principal place ofbusiness in Lafayette, Louisiana. The Employer isengaged in the business of furnishing helicopter ser-vicesprimarily to the petroleum industry. Itoperates throughout the United States and abroad.The parties do not contest the Board's jurisdic-tion.The Employer admits, and the facts in therecord indicate, that it is engaged in interstate com-merce within the meaning of the Act.Accordingly, we find that the Employer is an em-ployer within the meaning of Section 2(2) of theAct,' and shall assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)( I) andSection 2(6) and (7) of the Act.4.The Petitioner requests a unit of all pilotsbased in the United States and all mechanic-pilots,excluding mechanics, operations employees, officeand plant clerical employees, guards, and leadpilots and other supervisors as defined in the Act.The Petitioner took no position on the unit place-ment of the pilots operating out of foreign bases orof radio traffic control employees.The Employer contends that a unit of all of itsemployees is the appropriate unit, including leadpilots and plant clerical employees, but excludingoffice clerical employees.Most of the Employer's pilots are based in Mor-gan City, Louisiana. The main hiring and trainingcenter is at its headquarters located at Lafayette,Louisiana. Approximately 15 pilots are on tempora-ry assignments in foreign countries, for tours ofduty ranging from a couple of weeks to sometimesas long as a year and a half. The pilots assigned toforeign service are treated and considered the sameas the U.S.-based pilots of the Employer and retaintheir seniority, even though the pilots in Ecuador,and perhaps in other foreign countries, are techni-cally required by local law to be on the payroll of alocal company. The pilots' duties consist of operat-ing helicopters in servicing offshore rigs and trans-portingpersonneland supplies.The primaryresponsibility of the pilots is to fly the helicopters.The mechanic-pilots spend a great majority of theirtime in flying helicopters but because of theirmechanical background they also inspect helicop-ters and certify whether the helicopters are fit forflying. The Employer considers them to be pilotsand gives them the same pay as the other pilots Inview of the fact that the mechanic-pilots arequalified pilots and in fact spend over 50 percent oftheir time flying helicopters, we find them to bepilotsIn view of the foregoing and the record as awhole, it is apparent that the pilots and mechanic-pilots have specialized skills and an identifiablecommunity of interests significantly different fromthose of the other employees. This justifies theirrepresentation in a separate unitWe find that allthe pilots, both foreign and domestic, includingmechanic-pilots, constitute a unit appropriate forcollective bargaining.We exclude from the unit the other employees:mechanics, clerical employees, radio traffic controloperators, and operations employees These em-ployees are paid hourly, are separately supervised,do not require the specialized experience requiredof pilots, and have no interchange with the pilots.Further, no labor organization seeks to representthem.The parties stipulated that the chief pilot be ex-cluded as a supervisor. The parties disagreed, how-ever, as to the following pilots, whom the Employerwould include but the Petitioner would exclude.Pilots Davenport, Butte, and AllenDave Davenport(assistant operationsofficial)'SecAirCalifornia,170 NLRB 18184 NLRB No. 8 PETROLEUM HELICOPTERS, INC.flies only on special assignment rather than beingassignedaparticularaircraftanda routineschedule.Merlin Butte and Doug Allen (test andtrainer pilots) spend most of their time testing air-craft,making proficiency checks, and training newpilots.The Employer wants them included in theunit because they perform functions which are re-lated to and identified with the pilots. The Unionasserts that the three pilots should be excluded assupervisors, but the record is devoid of evidence toestablish their supervisory status. We include thesethree pilots in the unit.Lead PilotsThe Petitioner maintains that the 11 lead pilotsare supervisors and should be excluded from theunit of pilots. They are in charge of the Employer'smany bases. They make reports leading to recom-mendations and personnel actions. They assignpilots and attend supervisors' meetings at the mainbase at Lafayette, Louisiana. They exercise inde-pendent judgment in directing the personnel underthem. We find merit to the contention of the Peti-tioner that they are supervisors within the meaningof the Act, and we exclude them from the unit.61In view of the foregoing, we find the followingunit of employees to be appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All pilots and mechanic-pilots of the Employerwhether based in the United States or foreigncountries, including test pilots and pilottrainers, and special assignments pilots, but ex-cluding lead pilots, mechanics, radio trafficcontrol operators, operations employees, officeand plant clerical employees, flight safety of-ficers,foreign service coordinators, guards,and all other supervisors as defined in the Act.[Direction of Election2 omitted from publica-tion.]S In order to assure that all eligible voters may have the opportunity to beinformed ofthe issuesin the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior Un-derwearInc , 156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759 Accordingly, it is hereby directed that an election eligibility list, con-taining thenames and addresses of all the eligible voters, must be filed bythe Employer with the Regional Director for Region 15 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of time tofile this listshall be granted by the Regional Director except in extraordina-ry circumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed